               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 WILDEARTH GUARDIANS and                 Case No. CV-17-80-BLG-SPW
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER,

               Plaintiffs,               ORDER GRANTING NAVAJO
                                         TRANSITIONAL ENERGY
      vs.                                COMPANY'S MOTION TO
                                         REMOVE FROM THE RECORD
 DEB flAALAND,in her official            SUPPLEMENTAL MEMORANDUM
 capacity of Secretary ofthe Interior,   REGARDING MOTION FOR STAY
 et aL,                                  PENDING APPEAL


               Federal Defendants.

      and


 SPRING CREEK COAL,LLC,and
 NAVAJO TRANSITIONAL
 ENERGY COMPANY,LLC,

               Intervenor Defendants.




      Based upon Intervenor Defendant Navajo Transitional Energy Company,

LLC's("NTEC")Unopposed Motion To Remove From the Record Supplemental

Memorandum Regarding Motion For Stay Pending Appeal(Doc. 128), and for

good cause shown.
